Citation Nr: 0407196	
Decision Date: 03/19/04    Archive Date: 03/30/04

DOCKET NO.  97-28 491	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M.Cooper, Counsel
INTRODUCTION

The veteran served on active duty from August 1980 to August 
1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions which denied service 
connection for PTSD and schizophrenia.  

A hearing was held at the RO in July 2003, before the 
Veterans Law Judge signing this document.  The Veterans Law 
Judge had been designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7102 (West 2002).  A 
transcript of the hearing testimony has been associated with 
the claims file.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

The veteran claims that service connection is warranted for 
PTSD and for schizophrenia.  In this regard, the Board notes 
that review of his service medical records reveals that he 
was seen in November 1980 complaining of anxiousness.  He 
stated that he sometimes felt that he wanted to kill his 
"T.Z."  The examiner noted that he was very nervous and was 
afraid to do something that would affect his military record.  
The diagnostic assessment was acute anxiety versus bad 
adaptation to the system.  It was recommended that the 
veteran have an evaluation at the mental health clinic.  A 
copy of the proposed mental health evaluation is not included 
as a part of the service medical records currently on file.  
On the April 1982 medical history report, the veteran 
indicated that he had a history of depression or excessive 
worry.  

During the July 2003 Travel Board hearing, the veteran 
testified that he sustained an injury to his shoulder during 
basic training and was unable to finish the first cycle of 
training.  The veteran said that he was essentially unable to 
qualify for the physical training test and had to be 
continually "recycled."  He claimed that his drill sergeant 
was upset with him and abused him throughout five cycles of 
training.  He indicated that he underwent a psychological 
evaluation at Fort Bliss, Texas during his period of active 
service.  It was noted that a copy of the evaluation was not 
of record and was possibly maintained in a separate location 
from other service medical records.  

The duty to assist includes obtaining relevant records that 
the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain, and that whenever the 
Secretary, after making such reasonable efforts, is unable to 
obtain all of the relevant records sought, the Secretary 
shall notify the claimant that the Secretary is unable to 
obtain records with respect to the claim.  38 U.S.C.A. 
§ 5103A(b)(1), (2) (West 2002).  

The veteran underwent a VA psychiatric examination in May 
2000.  The examiner noted that the veteran presented with 
symptoms of PTSD and schizoaffective disorder.  The veteran 
reported that a drill sergeant during service physically 
abused him, ridiculed him, threatened him and also attempted 
to force oral sexual contact on the veteran.  The examiner 
noted that none of the claimed stressors reported by the 
veteran were able to be verified and could well be a product 
of the veteran's delusional behavior.  The psychiatric 
diagnoses included schizoaffective disorder, severe and 
incapacitating, of uncertain time of onset, and clinical 
PTSD, with no verifiable stressors.  The examiner 
specifically noted that he had absolutely no doubt that he 
veteran was suffering from schizoaffective disorder but was 
uncertain as to the exact time of onset of the condition.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See Cohen v. Brown, 10 Vet. App. 128, 139-143 
(1997); 38 C.F.R. § 3.304(f) (2003);.  

If PTSD is based on in-service personal assault, evidence 
from sources other than the veteran's records may corroborate 
his account of the stressor incident.  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, mental health counseling centers, 
hospitals or physicians; and statements from family members, 
roommates, fellow service members, or clergy.  38 C.F.R. 
§ 3.304(f)(3).  

Additionally, evidence of behavior changes following the 
claimed assault is one type of relevant evidence that may be 
found in the mentioned sources.  Examples of behavior changes 
that may constitute credible evidence of the stressor 
include, but are not limited to: a request for a transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  Id.  

Furthermore, pertinent provisions of Manual M21-1 
specifically address the types of documentation that may be 
used to corroborate the occurrence of a stressor where the 
alleged stressor event is a physical assault.  See Cohen, 10 
Vet. App. at 128; M21-1, Part III, Change 49 (February 1996) 
par. 5.14c; see also YR v. West, 11 Vet. App. 393, 399 
(1998).  

The law is clear that VA will not deny a PTSD claim that is 
based on in-service personal assault without first advising 
the claimant that evidence from sources other than the 
veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor, and 
allowing him/her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
As well, VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f)(3) (2003).  

In addition, under the VCAA, VA is obliged to provide an 
examination when the record contains competent evidence that 
the claimant has a current disability or signs and symptoms 
of a current disability, the record indicates that the 
disability or signs and symptoms of disability may be 
associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of 
a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  

Under the circumstances of this case, further development is 
necessary. Accordingly, the case is REMANDED to the RO for 
the following actions:


1.  The RO should contact the National 
Personnel Records Center (NPRC), or any 
other appropriate agency, and request all 
of the veteran's mental hygene records, 
including a copy of any psychological 
evaluations conducted during the 
veteran's period of active duty at Fort 
Bliss, Texas.  If no additional service 
records can be found from any source, or 
if they have been destroyed, ask for 
specific confirmation of that fact.  

2.  The RO should send the veteran an 
appropriate stressor development letter.  
The veteran should also be notified that 
in-service personal assault may be 
corroborated by evidence from sources 
other than the service records, as 
defined in 38 C.F.R. § 3.304(f)(3) 
(2003).  All specific examples of 
alternative sources of evidence listed in 
section 3.304(f)(3) must be included in 
the notification to the veteran.  An 
appropriate period of time should be 
allowed for the veteran to respond and/or 
submit additional evidence.  

3.  After the development requested in 
paragraphs 1 and 2 has been completed, 
the RO should arrange for the veteran to 
be afforded a psychiatric examination in 
order to evaluate any present mental 
disorders.  The examiner should review 
all pertinent medical records in the 
claims file and a copy of this REMAND, 
and should state in the examination 
report (or in an addendum to the report) 
that such review was performed.  The 
examiner should state whether a diagnosis 
of PTSD is warranted under the criteria 
of the Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) of the 
American Psychiatric Association, and 
whether it is at least as likely as not 
that any current diagnosis of PTSD is 
related to an in-service stressor.  

The examiner should render an opinion as 
to whether it is at least as likely as 
not (50 percent probability or more) that 
any current psychiatric disorder, 
including schizophrenia or 
schizoaffective disorder was manifested 
in service or within a year of discharge 
from service, or is otherwise related to 
service.  The rationale for all opinions 
should be set forth in a written report.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the decision remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond.  

Thereafter, the veteran and his representative should be 
given the opportunity to respond.  The veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




